Robert V.C. v Polly V.H. (2014 NY Slip Op 06537)
Robert V.C. v Polly V.H.
2014 NY Slip Op 06537
Decided on September 30, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 30, 2014Mazzarelli, J.P., Andrias, Moskowitz, Manzanet-Daniels, Clark, JJ.


13050

[*1] Robert V.C., Petitioner-Appellant, —
vPolly .H., Respondent-Respondent.
Carol L. Kahn, New York, for appellant.
Bruce A. Young, New York, for respondent.
Order, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about April 29, 2013, which, to the extent appealed from as limited by the briefs, denied petitioner father's objections to the Support Magistrate's approval of a Qualified Domestic Relations Order (QDRO), unanimously affirmed, without costs.
Petitioner father has been litigating this matter for 19 years. Pursuant to Family Court Act § 439(e), he made a specific objection regarding service of the QDRO (see Matter of Renee XX. v John ZZ., 51 AD3d 1090, 1092 [3d Dept 2008]). However, his objection is unavailing. The Support Magistrate did not err in mailing the father's copy of the QDRO to the attorney who represented him on the support violation matter. The record indicates that the two matters were consolidated and that the same attorney represented the father on both matters.
There is no basis for reassigning this case to a different judge or court (cf. Matter of Tequan R., 43 AD3d 673, 679 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 30, 2014
CLERK